Citation Nr: 0735141	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for a 
psychiatric disability, to include a generalized anxiety 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Son




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO decision that 
denied service connection for PTSD and an April 2003 RO 
decision, which denied an application to reopen a claim of 
service connection for a psychoneurosis, anxiety type 
(claimed as a psychiatric condition to include generalized 
anxiety disorder).  In February 2005, a video conference 
hearing was held before the undersigned Veterans Law Judge at 
the Columbia, South Carolina RO.  A transcript of that 
proceeding has been associated with the claims folder.  The 
claim was remanded in a June 2005 Board decision for further 
development.  In addition, the Board directed the RO to take 
appropriate action on the undeveloped issue regarding PTSD.  
In June 2007, the RO reopened the veteran's claim and 
recharacterized the issue as entitlement to service 
connection for a psychiatric disability, to include a 
generalized anxiety disorder and PTSD.  

The Board notes that the matter of service connection for 
PTSD was initially adjudicated in a September 2002 RO 
decision.  In February 2003, the veteran timely filed a 
notice of disagreement.  He was not issued a statement of the 
case (SOC)/supplemental statement of the case (SSOC) until 
June 2007.  In July 2007 (within 60 days of being notified of 
the SSOC), the veteran's representative essentially indicated 
that the veteran was interested in pursuing the matter of 
PTSD.  Arguably, the appeal has been perfected.  Given the 
procedural irregularities in the case and so as to avoid 
prejudicing the veteran, the Board will assume jurisdiction 
over the matter of PTSD. 

In October 2007, the Board granted his motion to advance this 
appeal on the Board's docket due to his age.

The reopened claim of service connection for a psychiatric 
disability, to include a generalized anxiety disorder, and 
entitlement to service connection for PTSD, are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in December 1986, the veteran's 
claim of service connection for a nervous condition was 
denied on the basis that the veteran had a normal psychiatric 
diagnosis upon discharge; the veteran was informed of the 
adverse decision and of his appellate rights in a December 8, 
1986, letter; and he did not timely appeal. 

2.  Evidence received since the December 1986 RO decision is 
not cumulative or redundant, and relates to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1986 rating decision denying the claim of 
service connection for a nervous condition is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claims of service connection for a psychiatric 
disability to include a generalized anxiety disorder has been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, to include a generalized anxiety 
disorder and PTSD.  After a review of the evidence of record, 
the Board finds that new and material evidence has been 
submitted.  

In December 1986, the RO denied the veteran's claim of 
service connection for a nervous condition.  Rating actions 
are final and binding based on evidence on file at the time 
the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2007).  
The veteran was notified of the rating decision via a 
December 8, 1986, letter, including notice of his appellate 
rights.  He did not file a timely appeal.  Therefore, the 
December 1986 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002).  In order to reopen a claim which has been 
denied by a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the December 1986 denial was that the veteran 
had a normal psychiatric diagnosis upon discharge.  The new 
relevant evidence that has been added to the record since the 
prior denial consists primarily of VA treatment records from 
August 2002 to September 2006, and private treatment records 
from April 2002 to July 2002.  The VA records reflect that 
the veteran has been diagnosed with current psychiatric 
problems to include PTSD, dementia, an unspecified depressive 
disorder, and an unspecified psychotic disorder.  See VA 
Community Based Outpatient Clinic (CBOC) treatment records, 
January 2003 and August 2003.  The private treatment records 
reflect that the veteran has been diagnosed with PTSD and a 
generalized anxiety disorder.  See A.J.G., M.D. treatment 
records, May 2002.  

Given that the newly received evidence directly addresses the 
issue of whether the veteran has been diagnosed as having a 
psychiatric disability since service, the Board concludes 
that the newly submitted evidence is new and material.  The 
claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a 
psychiatric disability, to include a generalized anxiety 
disorder is reopened.  To this extent, and to this extent 
only, the appeal is granted.




REMAND

The veteran alleges that he currently has an anxiety 
disorder, to include PTSD, as the result of his active duty 
service.  See veteran's statement, February 2005.  After a 
thorough review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  Specifically, this issue 
must be remanded in order to schedule the veteran for a VA 
examination. 

The veteran's service medical records reflect that in 1944, 
he was treated as an inpatient for 51 days at the 312th 
Station Hospital.  See service medical records, May 1944.  
His admitting diagnosis was a psychoneurosis, anxiety type.  
See service medical records, June 1944.  Upon discharge from 
the hospital, he was found to have no mental diseases but to 
be constitutionally inept for combat duty.  Id.   

As mentioned above, the veteran has recently submitted 
evidence indicating that he has current diagnoses of PTSD, 
dementia, an unspecified depressive disorder, an unspecified 
psychotic disorder, and a generalized anxiety disorder.  See 
VA CBOC treatment records, January 2003 and August 2003; 
A.J.G., M.D. treatment records, May 2002.  The claims folder, 
however, contains no opinions regarding the etiology of his 
current disabilities.  Thus, the Board finds that the medical 
evidence of record is inadequate for the purpose of 
adjudicating the veteran's claims of service connection and 
that a VA examination must be conducted to determine whether 
the veteran has any current psychiatric disabilities, to 
include a generalized anxiety disorder or PTSD, and, if so, 
whether these disabilities were incurred in or aggravated by 
active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  



Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination.  The claims file should be 
provided to the physician for review, 
and the examiner should note that it 
has been reviewed.

After reviewing the file, the physician 
should render an opinion as to whether 
the veteran has any current psychiatric 
disabilities, to include a generalized 
anxiety disorder and/or PTSD.  If so, 
an opinion should be provided as to 
whether it is at least as likely as not 
that the veteran's current psychiatric 
disabilities were incurred in or 
aggravated by his active duty service.  
If PTSD is diagnosed, the examiner must 
identify the underlying stressor, and 
comment on whether the veteran's 
hospitalization in 1944, where he 
claims to have received shock 
treatment, is a medically sufficient 
stressor.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Then, the RO/AMC should readjudicate 
the claims.  In particular, the RO 
should review all the evidence that was 
submitted since the June 2007 SSOC.  In 
the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 


U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


